United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                          April 2, 2004
                           UNITED STATES COURT OF APPEALS
                                    For the Fifth Circuit
                                                                                    Charles R. Fulbruge III
                               ___________________________                                  Clerk
                                         No. 03-20677
                                       Summary Calendar
                                 ___________________________

                      ASHDON, INC., doing business as Impression Bridal,
                                                                                Plaintiff - Appellant,

                                             VERSUS

                                   ASAP OF GEORGIA, INC.,
                                                                              Defendant - Appellee.




                       Appeal from the United States District Court
                   for the Southern District of Texas, Houston Division
                                      H-03-CV-346

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:1

       We affirm the judgment of the district court dismissing the plaintiff’s case without

prejudice in response to the defendant’s Motion to Dismiss for Improper Venue for essentially the

reasons stated in the district court’s Minutes and Order dated May 29, 2003.

       AFFIRMED.




       1
          Pursuant to 5TH CIR. R. 47.5, t he Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.